
	
		II
		112th CONGRESS
		2d Session
		S. 3430
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Mrs. Shaheen (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to foster more
		  effective implementation and coordination of clinical care for people with
		  pre-diabetes and diabetes.
	
	
		1.Short titleThis Act may be cited as the
			 National Diabetes Clinical Care
			 Commission Act.
		2.FindingsCongress finds the following:
			(1)The Centers for
			 Disease Control and Prevention report that nearly 26,000,000 Americans have
			 diabetes in addition to an estimated 79,000,000 American adults that have
			 pre-diabetes, an increase of 2,000,000 Americans with diabetes and 22,000,000
			 American adults with pre-diabetes since 2008.
			(2)Diabetes affects 8.3 percent of Americans
			 of all ages and 11.3 percent of adults age 20 and older. Individuals of racial
			 and ethnic minorities continue to have higher rates of diabetes than
			 individuals not of such minorities, as demonstrated by the following: 16.1
			 percent of all adult American Indians and Alaskan Natives have diabetes; 12.6
			 percent of all adult African-Americans have diabetes; 11.8 percent of all adult
			 Hispanics have diabetes; and 8.4 percent of all adult Asian-Americans have
			 diabetes, while 7.1 percent of all non-Hispanic Whites have diabetes.
			(3)Diabetes is the
			 seventh leading cause of death in the United States.
			(4)People with
			 diabetes are more likely than people without diabetes to have heart attacks,
			 strokes, high blood pressure, kidney failure, blindness, and require
			 amputations.
			(5)Total national
			 costs associated with diabetes in 2007 exceeded $174,000,000,000, according to
			 the Centers for Disease Control and Prevention.
			(6)One in three
			 Medicare dollars is currently spent on people with diabetes.
			(7)The Centers for
			 Disease Control and Prevention projects that as many as 1 in 3 American adults
			 could have diabetes by 2050 if current trends continue.
			(8)There are 35
			 Federal departments, agencies, and offices involved in the implementation of
			 Federal diabetes activities.
			3.Establishment of
			 the National Diabetes Clinical Care CommissionPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following new section:
			
				399V–6.National
				Diabetes Clinical Care Commission
					(a)EstablishmentThere
				is hereby established within the Department of Health and Human Services the
				National Diabetes Clinical Care Commission (in this section referred to as the
				Commission) to evaluate and make recommendations regarding
				better coordination and leveraging of programs within the Department of Health
				and Human Services and other Federal agencies that relate in any way to
				supporting appropriate clinical care (such as any interactions between
				physicians and other health care providers and their patients with pre-diabetes
				and diabetes where care is rendered for the management of their pre-diabetes or
				diabetes or its complications) for people with pre-diabetes and
				diabetes.
					(b)Membership
						(1)In
				generalThe Commission shall be composed of the following voting
				members:
							(A)The heads (or
				their designees) of the following Federal agencies and departments that conduct
				programs that could impact the clinical care of people with pre-diabetes and
				diabetes:
								(i)The Centers for
				Medicare and Medicaid Services.
								(ii)The Agency for
				Healthcare Research and Quality.
								(iii)The Centers for
				Disease Control and Prevention.
								(iv)The Indian Health
				Service.
								(v)The Department of
				Veterans Affairs.
								(vi)The National
				Institutes of Health.
								(vii)The Food and
				Drug Administration.
								(viii)The Health
				Resources and Services Administration.
								(ix)The Department
				of Defense.
								(x)Other
				governmental or nongovernmental agency heads, at the discretion of the agency,
				that impact clinical care of individuals with pre-diabetes and diabetes.
								(B)Twelve additional
				voting members appointed under paragraph (2).
							(2)Additional
				membersThe Commission shall include additional voting members
				appointed by the Comptroller General of the United States, in consultation with
				national medical societies and patient advocate organizations with expertise in
				diabetes and the care of patients with diabetes, including one or more from
				each of the following categories:
							(A)Clinical
				endocrinologists.
							(B)Physician
				specialties (other than as described in subparagraph (A)) that play a role in
				diabetes care or their complications.
							(C)Primary care
				physicians.
							(D)Non-physician
				health care professionals, such as certified diabetes educators, clinical
				dieticians, nurses, nurse practitioners, and physician assistants.
							(E)Patient
				advocates.
							(F)National experts
				in the duties listed under subsection (c).
							(3)ChairpersonThe
				voting members of the Commission shall select a chairperson from the members
				described in paragraph (2)(A).
						(4)MeetingsThe
				Commission shall meet at least twice, and not more than 4 times, a year.
						(5)Board
				termsMembers of the Commission, including the chairperson, shall
				serve for a 3-year term. A vacancy on the Commission shall be filled in the
				same manner as the original appointments.
						(c)DutiesThe
				Commission shall—
						(1)evaluate programs
				of the Department of Health and Human Services regarding the utilization of
				diabetes screening benefits, annual wellness visits, and other preventive
				health benefits that may reduce the risk of diabetes and its complications,
				addressing any existing problems regarding such utilization and related data
				collection mechanisms;
						(2)identify current
				activities and critical gaps in Federal efforts to support clinicians in
				providing integrated, high quality care to people with pre-diabetes and
				diabetes;
						(3)make
				recommendations regarding the coordination of clinically based activities that
				are being supported by the Federal Government;
						(4)make
				recommendations regarding the development and coordination of federally funded
				clinical practice support tools for physicians and other health care
				professionals in caring for and managing the care of people with pre-diabetes
				and diabetes;
						(5)evaluate programs
				in existence as of the date of the enactment of this section and determine if
				such programs are meeting the needs identified in paragraph (2) and, if such
				programs are determined to not be meeting such needs, recommend programs that
				would be more appropriate;
						(6)recommend how an
				outcomes-based registry may be developed and then used to evaluate various care
				models and methods and the impact of such models and methods on diabetes
				management as measured by appropriate care parameters (such as A1C, blood
				pressure, and cholesterol levels);
						(7)evaluate and
				expand education and awareness to physicians and other health care
				professionals regarding clinical practices for the prevention of diabetes and
				the precursor conditions of diabetes;
						(8)review and
				recommend appropriate methods for outreach and dissemination of educational
				resources that regard diabetes prevention and treatments, are funded by the
				Federal Government, and are intended for health care professionals and the
				public; and
						(9)include other
				activities, such as those relating to the areas of public health and nutrition,
				that the Commission deems appropriate.
						(d)Operating
				plan
						(1)Initial
				planNot later than 90 days after its first meeting, the
				Commission shall submit to the Secretary and the Congress an operating plan for
				carrying out the activities of the Commission as described in subsection (c).
				Such operating plan may include—
							(A)a list of specific
				activities that the Commission plans to conduct for purposes of carrying out
				the duties described in each of the paragraphs in subsection (c);
							(B)a plan for
				completing the activities;
							(C)a list of members
				of the Commission and other individuals who are not members of the Commission
				who will need to be involved to conduct such activities;
							(D)an explanation of
				Federal agency involvement and coordination needed to conduct such
				activities;
							(E)a budget for
				conducting such activities;
							(F)a plan for
				evaluating the value and potential impact of the Commission's work and
				recommendations, including the possible continuation of the Commission for the
				purposes of overseeing their implementation; and
							(G)other information
				that the Commission deems appropriate.
							(2)UpdatesThe Commission shall periodically update
				the operating plan under paragraph (1) and submit such updates to the Secretary
				and the Congress.
						(e)Final report and
				sunset of the commissionBy
				not later than 3 years after the date of the Commission’s first meeting, the
				Commission shall submit to the Secretary and the Congress a report containing
				all of the findings and recommendations of the Commission. Not later than 120
				days after the submission of the final report, the Secretary shall review the
				evaluation required under subsection (d)(1)(F) to determine the continuation of
				the Commission.
					(f)Authorization of
				appropriationsAppropriations
				are authorized to be made available to the Commission for each of fiscal years
				2013, 2014 and 2015, from amounts otherwise made available to the Department of
				Health and Human Services for such fiscal years, to carry out this
				section.
					.
		
